Title: Motion on Instructions on Treaty of Commerce, [29 June] 1781
From: Madison, James
To: 

Editorial Note
The motion given below represents a further effort by JM and his Virginia colleagues to have Congress revert to its original instructions, stipulating that the United States would not agree to peace terms with Great Britain unless they defined “the middle of the River Mississippi” from its source to its junction with 31° north latitude as the western boundary of the United States. In these same instructions, Congress declared that any commercial treaty must include a guarantee to Americans by Great Britain of “their common right to fish on the Banks of Newfoundland, and the other fishing banks and seas of North America, preserving inviolate the Treaties between France and the Said States.” The tenth article of the Treaty of Amity and Commerce of 6 February 1778 with France pledged that neither the United States nor their people would ever disturb French subjects “in the enjoyment and exercise of the right of fishing on the banks of Newfoundland.” In spite of the adverse vote of the Virginia delegation, possibly because of the fisheries “ultimatum,” Congress had adopted these instruction on 14 (not 13, as below) August 1779 (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XI, 428; XIV, 955–62).
During the nine months before JM introduced the present motion, he had remarked the opposition of many New England delegates to Virginia’s land claims in the Old Northwest and their indifference, if not hostility, toward insisting upon the Mississippi River as the western boundary of the United States and toward sending adequate military aid to the southern states in their time of desperate need. Against his wishes, the Virginia General Assembly had instructed the Virginia delegation in Congress to yield the right of free navigation of the Mississippi River below 31° north latitude, if no treaty of alliance with Spain could be effected without that concession (Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (2 vols. to date; Chicago, 1962——)., II, 72–77, 195–97, 231, 302–3; above, Report on Instructions to Jay, 2 May 1781). In spite of the central government’s obvious lack of money for military use, Massachusetts and Rhode Island were opposing the attempt of Congress to gain authorization from the states to levy a 5 per cent import duty. Notwithstanding JM’s efforts, Congress on 15 June left the determination of the western and northwestern boundaries of the United States in the contemplated peace negotiations largely to the discretion of the ministers plenipotentiary of the United States, or to their French counterparts, but did not recede from the original instructions about the Newfoundland fisheries (Notes from Secret Journal, 6 June 1781, and n. 3; Motions on Boundaries, 8 June 1781, and nn.; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XX, 651–52). By the present motion JM was asserting, in effect, that, despite Virginia’s withdrawal of its previous sine qua non and, incidentally, despite his instructions, justice to the southern states obliged Congress to be as adamant about the western and northwestern limits of the United States as about the Newfoundland fisheries.
 
[29 June 1781]
Additional instruction to the Minister Plenipotentiary for negociating a Treaty of Commerce with G. Britain.
Resolved
That the Minister Plenipotentiary for negociating a Treaty of Commerce with Great Britain be & he hereby is instructed to enter into no such Treaty, unless in addition to the Stipulations relative to the fisheries required by Congress in their instructions to the sd. Minister of the 13th of Augst. 1779, All the objects included in their Ultimatum relative to a Treaty of peace as the Same stood prior to their instructions on that subject of the  day of  be in such Treaty of Commerce explicitly acknowledged & stipulated to the U. States.
